Citation Nr: 0308737	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.  The veteran served in the United States Army Reserve 
from 1975 to 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefit sought on 
appeal.  In the veteran's August 2002 VA Form 9, he indicated 
that he was suffering from boils and infections due to Agent 
Orange exposure.  The matter is hereby referred to the RO for 
appropriate development and adjudication. 

The Board notes that the May 2002 statement of the case 
included entitlement to service connection for residuals of a 
foot injury.  A VA Form 9 with respect to the aforementioned 
issue has not been filed. As such, the matter is not on 
appeal. 38 C.F.R. § 20.302(b).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  One in-service stressor is independently supported.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The RO previously denied the veteran's claim of entitlement 
to service connection for PTSD based, in part, on rationale 
that was then valid, but upon which, due to the recent change 
in the law, the Board may no longer rely.  Specifically, the 
RO at one time found that the veteran had not submitted 
evidence of a well-grounded claim.  

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In a January 2002 rating decision, the 
RO denied the service connection claim based on the standard 
of review articulated in this decision.  Therefore, the RO 
has adjudicated the veteran's claim under the correct 
standard.  

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].   After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in a May 2001 
letter, the RO outlined in full detail exactly what evidence 
the veteran needed to submit with respect to his claim and 
provided notice of the new duty to assist provisions pursuant 
to the VCAA.  The Board would also note that prior to this 
letter, a request for specific information regarding the 
veteran's stressors was sent to the veteran in June 2000.  An 
additional development letter was sent in March 2001.  
Finally, the rating criteria necessary to warrant service 
connection for PTSD was provided in the May 2002 statement of 
the case (SOC).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214 and service personnel records have been 
associated with the claims folder.  VA outpatient treatment 
records and private medical records have also been obtained 
and associated with the claims folder.  Attempts were made to 
verify the veteran's asserted in-service stressors with the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) and the National Personnel Records Center 
(NPRC).  While the Board notes that service medical records 
are not available from the veteran's period of active duty 
service, records from his Army Reserve period have been 
obtained.  Attempts to locate the veteran's service medical 
records were made in March 2001 and September 2001.  The 
Board finds that further attempts to locate these records 
would be futile. 38 U.S.C.A. § 5103A(b)(3).  In response to 
the RO's May 2001 VCAA letter, the veteran indicated in a 
statement received in May 2001, that he did not have any 
additional evidence to submit or be obtained, with respect to 
his claim. The veteran presented testimony before the 
undersigned Veterans Law Judge in December 2002.  A VA 
medical examination or medical opinion is not necessary to 
make a decision in the case at bar. See 38 U.S.C.A. 
§5103A(d).  As will be discussed below, there has been no 
verification of the veteran's asserted in-service stressors. 
38 U.S.C.A. § 5103A(d)(2).  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

Pertinent laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a). When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, 
as established by medical evidence, between current symptoms 
and the claimed in-service stressor. See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). If however, the VA determines 
that the veteran did not engage in combat with the enemy or 
that the veteran engaged in combat with the enemy but the 
alleged stressor is not combat-related, the veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor. Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements. See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

In various statements, the veteran has listed the following 
stressors: upon arriving in Vietnam in April 1969, his base 
was under attack and his plane could not land; he was 
wounded in May 1969 when his base was under direct attack; 
he was on perimeter duty and witnessed a direct hit on an 
allied base camp; he was in a small convoy that was 
attacked; he helped bag dead bodies from May 1969 to May 
1970; he awoke one morning in May 1970 next to a new 
replacement who had overdosed on drugs; he saw a lot of 
death; his base suffered weekly mortar attacks; and he saw 
soldiers "totally lose it." 

Service medical records from the veteran's period of reserve 
duty are devoid of any treatment for or complaints of PTSD.  
Reports of Medical Examinations and Reports of Medical 
History provided by the veteran dated in July 1979, February 
1984, January 1989, and April 1993, were silent for 
complaints regarding PTSD and the veteran's psychiatric 
examinations were normal.  The earliest post-service 
diagnosis of PTSD of record appears to be dated February 
2000, some 30 years after the veteran's separation from 
active duty service. 

VA outpatient treatment records dated between February 2000 
and November 2001, show complaints of and treatment for 
PTSD.  They also indicate that the veteran participated in 
Group Therapy.  A February 2000 letter from J.I.C., Ph.D., a 
VA staff psychologist, indicated that the veteran was 
involved in an outpatient PTSD program and carried diagnoses 
of PTSD and major depression.  A February 2000 letter from 
Dr. J.E.J. also stated that the veteran had been diagnosed 
with PTSD.

A May 2000 letter from M.U., Ph.D., Assistant Director of 
the PTSD Unit, stated that the veteran had PTSD secondary to 
his exposure to military-related stressors while serving in 
Vietnam.  Letters from Dr. H.C. dated in September 2000 and 
January 2001 confirm the veteran's PTSD diagnosis.  Private 
medical records are devoid of complaints or treatment for 
PTSD.

In the instant case, while it is noted that the veteran has 
been diagnosed with PTSD, the Board is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history. See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Moreover, an opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  

The veteran has related that he was exposed to mortar or 
rocket attacks at Long Binh in May 1969.  Information from 
USASCRUR confirmed that there was rocket fire on  Long Binh 
in May 1969.   Accordingly, at least one reported stressor 
is documented even though the veteran's precise location on 
base at the time is uncertain. Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002).   It is true that the record is 
not without a measure of ambiguity.  For example, the 
circumstances surrounding the reported wounding are less 
than clear.  Nevertheless, at least one stressful event has 
been independently corroborated under existing law, and the 
diagnosis of PTSD is definitely established. 



ORDER

Entitlement to service connection for PTSD is granted.



______________________________________
John E. Ormond, Jr.
Veteran's Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

